Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 1 of 18 PageID #: 31



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 ALAAMEEN ABDOOL,


                        Plaintiff,

      -against-
                                                      MEMORANDUM AND
                                                      ORDER
                                                      21-CV-4072(KAM)
 CAPITAL ONE BANK USA; EXPERIAN, LLC,

                     Defendants.
 -------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

            On July 16, 2021, pro se Plaintiff Alaameen Abdool

 (“Abdool”) commenced this action under this court’s federal

 question jurisdiction seeking damages against Defendants Capital

 One Bank USA (“Capital One”) and Experian, LLC (“Experian”).

 (See generally, ECF No. 1, Complaint (“Compl.”).)          Abdool’s

 complaint alleges violations of (1) the Fair Debt Collection

 Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., (2) the

 Truth in Lending Act (“TILA”), 15 U.S.C. § 1601, (3) the

 Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. 277, and

 (4) the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et

 seq., related to the collection and reporting of a $1304 debt.

 (Id.)   Plaintiff’s request to proceed in forma pauperis is

 granted pursuant to 28 U.S.C. § 1915.        For the reasons set




                                      1
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 2 of 18 PageID #: 32



 forth, the complaint is dismissed without prejudice, and

 plaintiff is granted thirty days to file an amended complaint.

                                    BACKGROUND

            According to the complaint, the truth of which is

 assumed for the purposes of this Memorandum and Order, plaintiff

 alleges that Capital One “falsely reported incorrect debt

 information to the national credit reporting agencies,

 including, but not limited to, the incorrect debt amount,

 account status and status update.”        (Compl. at 6.)    Plaintiff

 notes that the “debt amount of $1304 . . .         is incorrect,” ibid,

 but provides no other information about the debt.          (Id.)    The

 Experian Credit Report indicates that as of June 17, 2021,

 Capital One reported that Plaintiff’s credit card account,

 opened on September 1, 2017, had a past-due balance of $1304.

 (ECF No. 1-2, Exhibit A.)      The “comments” section of the Credit

 Report indicate that the “account [was] closed at consumer’s

 request” and that Plaintiff disagreed that there was an “unpaid

 balance reported as a loss by the credit grantor.”          (Id.)

            Plaintiff further alleges that Capital One made false

 representations to Plaintiff.       (Compl. at 6-7.)     Specifically,

 Plaintiff contends that Capital One “did not inform Plaintiff

 that making a payment would re[-]age the debt which would make

 the contract invalid.”      (Id. at 7.)    Lastly, she alleges that



                                      2
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 3 of 18 PageID #: 33



 Capital One placed “over 200 calls” to her “in or about the year

 2020 . . . in an effort to collect the alleged debt.” (Id.)

            As to Defendant Experian, Plaintiff alleges that it

 “falsely report[ed] incorrect debt information including but not

 limited to, the incorrect debt amount, account status, and

 status update” and “failed to properly maintain and failed to

 follow reasonable procedures to assure maximum possible accuracy

 of Plaintiff’s credit report.”       (Id. at 7-8.)    Plaintiff also

 alleges that NCC Business Services d/b/a Transworld Systems, not

 named as a Defendant, misled her about the lending practices of

 Capital One by failing to inform her of “full lending

 disclosures.”    (Id. at 7.)

                                 LEGAL STANDARD

            Under 28 U.S.C. §1915(e)(2)(B), a district court shall

 dismiss an in forma pauperis action where it is satisfied that

 the action “(i) is frivolous or malicious; (ii) fails to state a

 claim on which relief may be granted; or (iii) seeks monetary

 relief against a defendant who is immune from such relief.”            To

 avoid dismissal, a complaint must plead “enough facts to state a

 claim to relief that is plausible on its face.”          Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007).        A claim will be

 considered plausible on its face “when the plaintiff pleads

 factual content that allows the court to draw reasonable



                                      3
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 4 of 18 PageID #: 34



 inference that the defendant is liable for the misconduct

 alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

             A court must construe a pro se litigant’s pleadings

 liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v.

 Mills, 572 F.3d 66, 72 (2d Cir. 2009), and a pro se complaint

 should not be dismissed without granting the plaintiff leave to

 amend “at least once when a liberal reading of the complaint

 gives any indication that a valid claim might be stated.”           Gomez

 v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)

 (internal quotation marks and citations omitted).          Nevertheless,

 “a pro se plaintiff must still comply with the relevant rules of

 procedural and substantive law, including establishing that the

 court has subject matter jurisdiction over the action.”           Wilber

 v. U.S. Postal Serv., No. 10-CV-3346 (ARR), 2010 WL 3036754, at

 *1 (E.D.N.Y. Aug. 2, 2010) (internal quotation marks and

 citations omitted).

             Rule 8 of the Federal Rules of Civil Procedure

 provides, in relevant part, that a complaint “must contain: ...

 a short and plain statement of the claim showing that the

 pleader is entitled to relief.”       Fed. R. Civ. P. 8(a)(2).

 Essentially, Rule 8 ensures that a complaint provides a

 defendant with sufficient notice of the claims against it.            See

 Fed. R. Civ. P. 8; Iqbal, 556 U.S. at 678.         A complaint that is

 “so confused, ambiguous, vague or otherwise unintelligible that

                                      4
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 5 of 18 PageID #: 35



 its true substance, if any, is well disguised,” fails to comply

 with Rule 8.    Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

 1988); see Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).

 “When a complaint fails to comply with these requirements

 [contained in Rule 8], the district court has the power, on

 motion or sua sponte, to dismiss the complaint or to strike such

 parts as are redundant or immaterial.”        Simmons, 49 F.3d at 86

 (citing Salahuddin, 861 F.2d at 42).

                                    DISCUSSION

    A. Fair Debt Collection Practice Act Claim

            Plaintiff brought this action pursuant to the FDCPA.

 “A violation under the FDCPA requires that (1) the plaintiff be

 a ‘consumer’ who allegedly owes the debt or a person who has

 been the object of efforts to collect a consumer debt, (2) the

 defendant collecting the debt must be considered a ‘debt

 collector,’ and (3) the defendant must have engaged in an act or

 omission in violation of the FDCPA’s requirements.”          Derosa v.

 CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

 aff’d, 740 F. App’x 742 (2d Cir. 2018).         The FDCPA prohibits

 deceptive and misleading practices by “debt collectors.”           15

 U.S.C. § 1692e.

            Under the FDCPA, a debt collector is “any person who

 uses any instrumentality of interstate commerce or the mails in

 any business the principal purpose of which is the collection of

                                      5
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 6 of 18 PageID #: 36



 any debts, or who regularly collects or attempts to collect,

 directly or indirectly, debts owed or due or asserted to be owed

 or due another.”     15 U.S.C. § 1692a (6).      The same provision

 exempts from this definition “any person collecting or

 attempting to collect any debt owed or due or asserted to be

 owed or due another to the extent such activity ... concerns a

 debt which was originated by such person [or] concerns a debt

 which was not in default at the time it was obtained by such

 person.”   Id.   The Second Circuit has held that creditors

 seeking to collect their own debts and loan servicers who obtain

 a debt prior to default are not debt collectors under the FDCPA.

 See, e.g., Maguire v. Citicorp Retail Servs., Inc., 147 F.3d

 232, 235 (2d Cir. 1998) (“As a general matter, creditors are not

 subject to the FDCPA.”).      The only exception to this rule is

 where the creditor “in the process of collecting his own debts,

 uses any name other than his own which would indicate that a

 third person is collecting or attempting to collect such debts.”

 Id. (quoting 15 U.S.C. § 1692a(6)); see also Alibrandi v.

 Financial Outsourcing Servs., Inc., 333 F.3d 82, 85 (2d Cir.

 2003) (“creditors generally are not subject to the FDCPA”);

 Daros v. Chase Manhattan Bank, 19 F. App’x 26, 27 (2d Cir. 2001)

 (summary order) (“The FDCPA excludes entities attempting to

 collect debts owing to them from the definition of debt

 collector as long as the collector does not use a name that

                                      6
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 7 of 18 PageID #: 37



 might lead a debtor to believe a third party had become involved

 in the collection effort.”); Nichols v. Washington Mutual, 2007

 WL 4198252, at *3 (E.D.N.Y.2007) (creditor is not a debt

 collector within the meaning of FDCPA unless “false name”

 exception is met).

            Here, Defendant Capital One is the creditor, and there

 is no allegation that it attempted to collect the debt under a

 false name.    Although the complaint is silent as to the type of

 debt, it appears from the Experian report attached to the

 complaint that the debt collection, which Plaintiff disputes, is

 derived from a Capital One credit card.        (See ECF No. 1-2,

 Exhibit A at 2).     Since Capital One is a creditor and it is not

 alleged to have enlisted the assistance of a third party to

 collect the debt, it does not fall under the definition of a

 “debt collector” subject to the FDCPA.        Daros v. Chase Manhattan

 Bank, 19 F. App'x 26 (“Credit card issuer, which attempted to

 collect amount due from card holder, was not ‘debt collector,’

 subject to FDCPA”); Shieh v. Flushing Branch, Chase Bank USA,

 N.A., No. 11-CV-5505, 2012 WL 2678932, at *8 (E.D.N.Y. July 6,

 2012).   Accordingly, because plaintiff does not plausibly allege

 that Capital One is a debt collector,        the FDCPA claim is

 dismissed without prejudice pursuant to 28 U.S.C. §

 1915(e)(2)(B)(ii).



                                      7
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 8 of 18 PageID #: 38




      B. Truth in Lending Act Claim

            The TILA, unlike the FDCPA, is applicable to

 creditors, and “was enacted to assure meaningful disclosure of

 credit terms, avoid the uninformed use of credit, and to protect

 the consumer against inaccurate and unfair credit billing and

 credit card practices.”      McAnaney v. Astoria Fin. Corp., 357

 F.Supp.2d 578, 583 (E.D.N.Y. 2005) (citing, inter alia, 15

 U.S.C. §§ 1601–65(b); Ford Motor Credit Co. v. Milhollin, 444

 U.S. 555, 559 (1980)). “Failure to make a required disclosure

 and satisfy the Act may subject a lender to statutory and actual

 damages that are traceable to the lender's failure.”           Id.

 (citing Beach v. Ocwen Federal Bank, 523 U.S. 410, 412 (1998)).

            When it enacted the TILA, “Congress delegated

 authority to the Federal Reserve Board of Governors to

 promulgate implementing regulations and interpretations known as

 Regulation Z.”    Id. (citing 15 U.S.C. § 1604(a)).        According to

 Regulation Z, the provisions of the TILA apply to creditors that

 regularly offer or extend credit for personal, family, or

 household purposes, and that is payable by agreement in more

 than four installments, or subject to a finance charge.           Id.

 (citing 12 C.F.R. § 226.1).      “In general, TILA requires

 creditors to disclose, among other things, all finance charges

 and prepayment provisions.”      Id. (citing 12 C.F.R. § 226.18).

                                      8
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 9 of 18 PageID #: 39



 Regulation Z provides an extensive list of the disclosures that

 a creditor is required to provide to a borrower, including the

 identity of the creditor, the amount financed, the finance

 charges, the payment schedule, and so forth.         12 C.F.R. §

 226.18.

             The TILA allegations in the complaint are minimal and

 it is unclear whether the allegations are being brought against

 named Defendant Capital One or “NCC Business Services d/b/a

 Transworld Systems Inc.”      Plaintiff states that “Defendant

 misled Plaintiff about the lending practice of Capital One Bank

 USA” and that Plaintiff “wasn’t informed on full lending

 disclosures.”    (Compl. at 7.)     Plaintiff does not, however,

 identify which material disclosures were not provided by either

 Capital One or NCC Business Services d/b/a Transworld Systems

 Inc.    Thus, the complaint fails to allege a plausible TILA claim

 or to provide notice to defendants or NCC Business Services

 d/b/a Transworld Systems Inc. if there is a TILA claim against

 them.    Fed. R. Civ. P. 8.     The claim is dismissed without

 prejudice for failure to state a claim on which relief may be

 granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

        C. Telephone Consumer Protections Act Claim

             The Complaint also asserts that Capital One violated

 the TCPA, which bans certain “invasive telemarketing practices,”

 alleging that Capital One called her “over 200 times” in 2020

                                      9
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 10 of 18 PageID #: 40



 “in an effort to collect the alleged debt.”             (Compl. at 7.)      The

 TCPA “proscribes abusive telemarketing practices by, among other

 things, restricting certain communications made with an

 “automatic telephone dialing system.”           Facebook, Inc. v. Duguid,

 141 S. Ct. 1163, 1164, 209 L. Ed. 2d 272 (2021).

               Here, plaintiff alleges that the sheer volume of calls

 received violates the TCPA, but the Court, despite construing

 the facts liberally, finds no basis for a TCPA claim.               The

 plaintiff must do more than simply reference the statute.                 Her

 complaint does not contain sufficient factual allegations about

 the nature, timing, circumstances, and subject matter of the

 calls to permit a reasonable inference that the calls violate

 the TCPA. 1     The plaintiff does not say when the calls occurred,


       1   Unless the recipient has given prior express consent, the TCPA:
            • Prohibits solicitors from calling residences before 8 a.m. or
               after 9 pm, local time.
            • Requires solicitors maintain a company-specific "do-not-call"
               (DNC) list of consumers who asked not to be called; the DNC
               request must be honored for 5 years.
            • Requires solicitors honor the National Do Not Call Registry.
            • Requires solicitors provide their name, the name of the person or
               entity on whose behalf the call is being made, and a telephone
               number or address at which that person or entity may be
               contacted.
            • Prohibits solicitations to residences that use an artificial
               voice or a recording.
            • Prohibits any call made using automated telephone equipment or an
               artificial or prerecorded voice to an emergency line (e.g.,
               "911"), a hospital emergency number, a physician's office, a
               hospital/health care facility/elderly room, a cellular telephone,
               or any service for which the recipient is charged for the call.
            • Prohibits autodialed calls that engage two or more lines of a
               multi-line business.
            • Prohibits unsolicited advertising faxes.

 See, generally, 47 U.S.C. § 227; 47 C.F.R. § 64.1200; 47 C.F.R. § 68.318(d).

                                         10
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 11 of 18 PageID #: 41



 whether they were automated or prerecorded, describe their

 content, specify the number from which the calls originated,

 state whether they were made to plaintiff’s cellular phone or

 landline, or state whether the messages sounded prerecorded.

 See e.g. Herrera v. Navient Corps., No. 19-CV-06583 (AMD) (VMS),

 2020 WL 3960507, at *7 (E.D.N.Y. July 13, 2020); Jennings v.

 Cont'l Serv. Grp., Inc., 239 F. Supp. 3d 662, 665 (W.D.N.Y.

 2017).    Accordingly, Plaintiff's TCPA claim as pled must be

 dismissed without prejudice for failure to state a claim on

 which relief may be granted.

       D. Fair Credit Reporting Act Claims

             The Complaint asserts a claim against both Capital One

 and Experian under the FCRA.       “The [FCRA] regulates credit

 reporting procedures to ensure the confidentiality, accuracy,

 relevancy, and proper utilization of consumers' information.”

 Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151 (2d Cir. 2012)

 (per curiam) (citing 15 U.S.C. § 1681(b)).         To ensure credit

 reports are accurate, the FCRA imposes certain duties on credit

 reporting agencies, such as Experian, as well as users of

 consumer reports, and furnishers of information to credit

 reporting agencies, such as Capital One.

          I. Liability of Furnishers of Information

             Section 1681s–2 provides that “[a] person shall not

 furnish any information relating to a consumer to any consumer

                                      11
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 12 of 18 PageID #: 42



 reporting agency if the person knows or has reasonable cause to

 believe that the information is inaccurate.”          15 U.S.C. § 1681s-

 2(a)(1)(A).    However, the FCRA does not provide a private cause

 of action for violations of this section; enforcement of this

 section is left to governmental agencies.         See 15 U.S.C. §

 1682s–2(d); Longman v. Wachovia Bank, N.A., 702 F.3d 148, 150

 (2d Cir. 2012), 702 F.3d at 151 (“[T]he statute plainly

 restricts enforcement of [15 U.S.C. § 1681s–2(a)] to federal and

 state authorities.”).

             Section 1681-s2(b) “imposes a duty on furnishers of

 information to investigate disputed information after receiving

 notice of a dispute concerning the completeness or accuracy of

 information from a consumer reporting agency[.]”          Burns v. Bank

 of Am., 655 F. Supp. 2d 240, 250 (S.D.N.Y. 2008) (internal

 quotation marks, alteration, and citation omitted), aff'd, 360

 F. App'x 255 (2d Cir. 2010) (summary order); see also Ogunmokun

 v. Am. Educ. Servs./PHEAA, No. 12-CV-4403 (RRM) (JPO), 2014 WL

 4724707, at *7 (E.D.N.Y. Sept. 23, 2014).         Under Section 1681s–

 2(b), once a furnisher “receiv[es] notice” of a dispute, the

 furnisher must:

               (A) conduct an investigation with respect             to   the
                disputed information;
               (B) review all relevant information provided           by the
                consumer   reporting  agency pursuant  to            section
                1681i(a)(2);
               (C) report the results of the investigation           to the
                consumer reporting agency;

                                      12
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 13 of 18 PageID #: 43



               (D) if the investigation finds that the information is
                incomplete or inaccurate, report those results to all
                other consumer reporting agencies to which the person
                furnished the information; and
               (E) if an item of information disputed by a consumer
                is found to be inaccurate or incomplete or cannot be
                verified after any reinvestigation under paragraph
                (1), (i) modify that item of information; (ii) delete
                that item of information; or (iii) permanently block
                the reporting of that item of information.

 15 U.S.C. § 1681s–2(b)(1). The statute is clear that the notice

 triggering these duties must come from a credit reporting

 agency, not the consumer.       See 15 U.S.C. § 1681i(a)(2)

 (providing that once a “consumer reporting agency receives

 notice of a dispute from any consumer . . . the agency shall

 provide notification of the dispute to any person who provided

 any item of information in dispute”); id. § 1681s–2(b).

 Accordingly, Section 1681s–2(b) is not implicated simply because

 a consumer contacts a furnisher such as Capital One regarding

 inaccuracies in her credit report.

             To prevail on this claim, plaintiff also would have to

 demonstrate that Capital One failed to: (1) investigate the

 disputed information, (2) review all relevant information

 provided by the credit reporting agency (with which plaintiff

 raised the dispute), (3) inform the credit reporting agency of

 the results of the investigation, and (4) report any corrections

 to all other credit reporting agencies.         Crawford v. Duncan, No.

 11-CV-3774 ENV, 2013 WL 1346382, at *8 (E.D.N.Y. Apr. 3, 2013)


                                      13
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 14 of 18 PageID #: 44



 (citing Fashakin v. Nextel Communications, 2006 WL 1875341 at *5

 (E.D.N.Y. 2006)); LaCourte v. JP Morgan Chase & Co., No. 12–CV–

 9453, 2013 WL 4830935, at *9 (S.D.N.Y. Sept. 4, 2013)

 (“[S]ection [ ] 1681s–2(b) ... [does] provide for a private

 right of action against entities that furnish information to

 credit reporting agencies, but only if the furnisher fails to

 take appropriate action after receiving notice of a dispute with

 regard to the completeness or accuracy of any information

 provided to a consumer reporting agency.” (emphasis added)

 (internal quotation marks and alterations omitted).

             Here, as pled, the complaint fails to allege a

 statutory basis for a FCRA claim against Capital One.           To the

 extent plaintiff seeks relief for a violation of 15 U.S.C. §

 1681s–2(a), she fails to state a claim because there is no

 private right of action under that subsection of the FCRA.

 Longman v. Wachovia Bank, N.A., 702 F.3d at 151.          If plaintiff’s

 claim is premised on a violation of Section 1681s–2(b), she has

 failed to state a claim because the complaint is devoid of any

 allegations that (1) she notified Experian of the disputed

 accuracy of Capital One’s report, and (2) Experian notified

 Capital One of the dispute.       Mendy v. JP Morgan Chase & Co., No.

 12 Civ. 8252(PGG), 2014 WL 1224549, at *5 (S.D.N.Y. March 23,

 2014) (“However, the duty to investigate in Subsection (b) is

 triggered only after a furnisher of information receives notice

                                      14
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 15 of 18 PageID #: 45



 from a credit reporting agency of a consumer's dispute”)

 (quotations and citation omitted).          In her FCRA claim against

 Capital One, Plaintiff, referencing the statute, alleges in a

 conclusory fashion that Capital One “falsely reported incorrect

 debt information to the national credit reporting agencies

 including but not limited to, the incorrect debt amount, account

 status, and status update.”       (Compl. at 6.)     There is a subtle

 reference to a dispute over the credit card debt in the credit

 report attached to the complaint, (ECF 1-2, Exhibit A, at 2),

 but there is no factual allegation that plaintiff notified the

 credit reporting agencies of the dispute in the complaint.

 However, to the extent Plaintiff raised her concerns with a

 consumer rating agency, plaintiff may be able to amend her

 complaint to properly state a FCRA claim.          She is granted leave

 to do so.

          II.       Liability of Credit Reporting Agency

             Plaintiff also alleges that Experian violated the

 FCRA. “The FCRA creates a private right of action against credit

 reporting agencies for the negligent or willful violation of any

 duty imposed under the statute.”          Casella v. Equifax Credit

 Info. Servs., 56 F.3d 469, 473 (2d Cir.1995) (internal citations

 omitted).      As a general matter, the FCRA “regulates consumer

 credit reporting agencies to ensure the confidentiality,

 accuracy, relevancy, and proper utilization of consumer credit

                                      15
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 16 of 18 PageID #: 46



 information.”     Nguyen v. Ridgewood Sav. Bank, 2015 WL 2354308,

 at *9 (E.D.N.Y. May 15, 2015).       Section 1681e of the FCRA

 provides that “consumer reporting agenc[ies] ... shall follow

 reasonable procedures to assure maximum possible accuracy” of a

 consumer's credit report.       15 U.S.C. § 1681e(b).     The statute

 provides that a credit reporting agency must “conduct a

 reasonable reinvestigation” when “the completeness or accuracy

 of any item of information contained in the consumer's file ...

 is disputed by the consumer.”       15 U.S.C. § 1681i(a).

 Importantly, even if some information in a consumer credit

 report is inaccurate, “a credit reporting agency is not held

 strictly liable under the FCRA merely for reporting it.”            Ogbon

 v. Beneficial Credit Servs., Inc., No. 10-CV-3760, 2013 WL

 1430467, at *6 (S.D.N.Y. Apr. 8, 2013) (citing Cahlin v. Gen.

 Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir.1991).

 Instead, sections 1681n and 1681o provide that credit reporting

 agencies are liable only for willful or negligent violations of

 the statute.    15 U.S.C. §§ 1681n(a); 1681o(a).        As a result,

 “the consumer must show that the agency failed to follow

 reasonable procedures in generating the inaccurate report.”

 Ogbon, 2013 WL 1430467, at *6.

             In describing her FCRA claim against Experian,

 Plaintiff merely recites the elements of the statute, concluding

 that the Defendant failed to “follow reasonable procedures to

                                      16
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 17 of 18 PageID #: 47



 assure maximum possible accuracy of Plaintiff’s credit report.

 (Compl. at 8.)     Because Plaintiff fails to make any factual

 allegations regarding the procedures not followed by Experian in

 response to her complaints, her threadbare recitals of the

 elements do not state a plausible claim for relief.           See

 Frederick v. Cap. One Bank (USA), N.A., No. 14-CV-5460, 2015 WL

 5521769, at *7 (S.D.N.Y. Sept. 17, 2015), opinion amended on

 reconsideration sub nom. Frederick v. Cap. One (USA) N.A., No.

 14-CV-5460 (AJN), 2015 WL 8484560 (S.D.N.Y. Dec. 8, 2015);

 Nguyen, 2015 WL 2354308, at *11 (“Plaintiffs' conclusory and

 broad allegations of fraud and deceptive practices, without

 explanation of how Defendants willfully or negligently violated

 the FCRA, do not suffice to state a claim under the statute.”)

 Plaintiff is granted leave to amend her complaint within thirty

 days, or no later than Wednesday, October 13, 2021.

                                    CONCLUSION

             Accordingly, the complaint is dismissed without

 prejudice for failure to state a claim on which relief may be

 granted, 28 U.S.C. §1915 (e)(2)(B), and plaintiff is granted 30

 days leave from the entry of this order on the docket to file an

 amended complaint, that is by October 13, 2021.          The amended

 complaint should be captioned “Amended Complaint” and bear the

 same docket number as this order.         The amended complaint shall

 completely replace the original complaint and shall be reviewed

                                      17
Case 1:21-cv-04072-KAM-MMH Document 5 Filed 09/13/21 Page 18 of 18 PageID #: 48



 pursuant to 28 U.S.C. §1915(e)(2)(B) and Federal Rule of Civil

 Procedure 8.    If Plaintiff fails to file an amended complaint

 within 30 days from the entry of this Order, the action will be

 dismissed without prejudice.       All further proceedings shall be

 stayed for 30 days.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

 that any appeal would not be taken in good faith and therefore

 in forma pauperis status is denied for the purpose of any

 appeal.    Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

 The Clerk of Court is respectfully requested to mail a copy of

 this Order to Plaintiff and to note the mailing on the docket.

 SO ORDERED.

 Dated: Brooklyn, New York
        September 13, 2021



                                    ________//s//_________________
                                    KIYO A. MATSUMOTO
                                    United States District Judge




                                      18
